                     1
                          Kirk D. Dillman (SBN 110486)
                     2    kdillman@mckoolsmithhennigan.com
                          MCKOOL SMITH HENNIGAN, P.C.
                     3    300 South Grand Avenue, Suite 2900 Los
                          Angeles, CA 90071
                     4    Telephone: (213) 694-1200
                          Facsimile: (213) 694-1234
                     5
                          Attorneys for Defendant Seven
                     6    Networks, LLC
                     7

                     8                                 UNITED STATES DISTRICT COURT
                     9                          NORTHERN DISTRICT OF CALIFORNIA
                     10                                   SAN FRANCISCO DIVISION
                     11   INTEL CORPORATION, APPLE INC.,     )              Case No. 3:19-cv-07651-EMC
                     12
                                                             )
                                                Plaintiffs,  )
                                                             )              NOTICE OF WITHDRAWAL
                     13               v.                                    OF KEVIN LEE BURGESS AS
                                                             )
                                                             )              COUNSEL FOR SEVEN
MCKOOL SMITH, P.C.




                     14   FORTRESS INVESTMENT GROUP LLC, )                  NETWORKS, AND
                          FORTRESS CREDIT CO. LLC, NILOC                    [PROPOSED] ORDER
   AUSTIN, TX




                     15   2017 LLC, UNILOC USA, INC., UNILOC )
                          LUXEMBOURG S.A.R.L, LLC,           )              JUDGE: Edward M. Chen
                     16   INVENTERGY GLOBAL, INC., DSS
                          TECHNOLOGY MANAGEMENT, INC.,
                     17   IXI IP, LLC, and SEVEN NETWORKS,
                          LLC,
                     18
                                                         Defendants.
                     19

                     20
                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28   Case No. 3:19-cv-07651-EMC                       NOTICE OF WITHDRAWAL OF KEVIN LEE
                                                                       BURGESS AS COUNSEL FOR SEVEN NETWORKS,
                                                                                         AND [PROPOSED] ORDER
                     1            PLEASE TAKE NOTICE that Kevin Lee Burgess of McKool Smith, P.C. hereby withdraws

                     2    his appearance as counsel for Defendant Seven Networks, LLC in the above-captioned matter. Mr.

                     3    Burgess was previously admitted to represent Seven Networks, LLC in association with the law firm

                     4    of McKool Smith P.C., counsel of record for Seven Networks, LLC. Mr. Burgess is departing from

                     5    McKool Smith P.C. Kirk Dillman, Sam Baxter, Jennifer Truelove, Seth Hasenour, John Briody, and

                     6    Kevin Schubert of McKool Smith P.C. continue to act as counsel of record Seven Networks, LLC.

                     7            Accordingly, it is hereby requested that the Court remove Mr. Burgess’s name and e-mail

                     8    address from the service list that is on file with the Court in this action.

                     9

                     10   DATED: March 16, 2020                               Respectfully submitted,
                     11                                                       MCKOOL SMITH, P.C.
                     12
                                                                               By: /s/ Kirk D. Dillman
                     13                                                        Kirk D. Dillman (SBN 110486)
                                                                               kdillman@mckoolsmithhennigan.com
MCKOOL SMITH, P.C.




                     14
                                                                               MCKOOL SMITH HENNIGAN, P.C.
   AUSTIN, TX




                     15                                                        300 South Grand Avenue, Suite 2900
                     16                                                        Los Angeles, CA 90071
                                                                               Telephone: (213) 694-1200
                     17
                                                                               Facsimile: (213) 694-1234
                     18                                                        Attorneys for Defendant,
                                                                               Seven Networks, LLC
                     19

                     20   IT IS SO ORDERED
                          DATED:
                     21                                                           Honorable Edward M. Chen
                     22
                                                                                  United States District Judge

                     23

                     24

                     25

                     26

                     27
                                                                            -1-
                     28   Case No. 3:19-cv-07651-EMC                                  NOTICE OF WITHDRAWAL OF KEVIN LEE
                                                                                  BURGESS AS COUNSEL FOR SEVEN NETWORKS,
                                                                                                    AND [PROPOSED] ORDER
